Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Amendment
The amendment and the Request for Continuing Examination filed on 04/06/2022 have been entered. Claims 1-16 and 20-23 remain pending in the application. Claims 1-2, 11, 14-15 and20 have been amended by the Applicant. 
Examiner Notes
Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Priority
As required by e M.P.E.P. 201.14(c), acknowledgement is made of applicant’s claim for priority based on a continuation of application 15545639, filed 07/21/2017, which is a national stage entry of PCT/KR2016/000215, International Filing Date 01/11/2016 that claims foreign priority to KR 10-2015-0009754, filed 01/21/2015 (Korea).
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 
However, to overcome a prior art rejection, applicant(s) must submit a translation of the foreign priority papers in order to perfect the claimed foreign priority because said papers has not been made of record in accordance with 37 CFR 1.55.  See MPEP § 201.15.

Drawings
The applicant’s drawings submitted are acceptable for examination purposes.


Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-16 and 20-23 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (hereafter Kim, of record, see IDS dated 08/23/2019) US 20140028905 A1 in view of Suzuki (of record) US 20090278978 A1.
In regard to independent claim 1, Kim teaches a camera module (see Figs. 1-5, Abstract, paragraphs [03, 07-24, 35-40, 49-52, 57-60, 79, 82]) comprising:
a cover member (shield cover 50, paragraphs [19-20, 83-84]); 
a housing disposed below the cover member  (i.e. as upper part of holder 20 below 50 and with circuit pattern 100 formed on its’ upper surface, as depicted in Figs. 1-3, paragraphs [36-42, 83]) and comprising a first recess disposed in on an upper surface thereof (i.e. smaller recess formed by protrusion on upper surface of 20 where actuator 40 for auto focusing is mounted, as depicted in Fig. 1, e.g. paragraphs [39, 93]) and a second recess formed at a corner of the first recess (i.e. as recess at corner of smaller top recess on 20, between circuit pattern 100 and terminal 42(43) also accommodating connection unit 41, paragraphs [38-39, 50-51 59], as depicted in Figs. 1-3); 
a first electrode pattern disposed on the housing (as  e.g. circuit pattern 100 formed on  upper surface of 20, as depicted in Figs. 1-3, paragraphs [36-42, 83]); 
a pad unit disposed on a bottom surface of the first recess and connecting to the first electrode pattern (i.e. as terminal pad 42, 43 on a bottom of smaller recess of 20, paragraphs [50-53, 66-70], Figs. 1-3) , wherein the pad unit communicates with the second recess for receiving a conductive adhesive through the second recess (i.e. terminal pad 42, 43 communicates with corner recess which receives connection unit 41 which is conductive adhesive, e.g. paragraphs [39, 50-53, 59, 66-70, 73-76, 86, 93], as depicted in Figs. 1-3); 
an auto-focusing unit (actuator 40 for auto focusing, Figs. 1-3, paragraphs [07, 25, 36, 80-82]) disposed in the first recess of the housing (i.e. in smaller recess in 20 with 40 AF is mounted, as depicted in Fig. 1, e.g. paragraphs [39, 93]) and electrically connected to the first electrode pattern (i.e. 40 is connected to 100 pattern on upper surface of 20 via 41, 42, 43, as depicted in Figs. 1-3, e.g. paragraphs [36-42, 66-70]); 
a lens barrel disposed in the housing (lens module with lens(es) 30, 31 received in upper part of 20, as depicted in Figs. 1-3, e.g. paragraphs [36-39, 52-55]); 
a holder disposed below the housing (i.e. lower part of holder 20 and member 45, at lower portion of holder and below upper part holder, as depicted in Fig. 1, e.g. paragraphs [36-40, 83]) and coupled to the lens barrel (i.e. as 30, 31 is coupled to 20, 45 and it’s lower part, paragraphs [36-39, 52-55]); and 
a printed circuit board (i.e. PCB 10,  as depicted in Figs. 1-2, 4, e.g. paragraphs [36-37, 42, 50, 86, 96]) disposed below the holder and connected to the housing (i.e. 10 disposed at lower part of 20 and 45, at lower portion of 20 and connected to 20, 45, as depicted in Fig. 1, e.g. paragraphs [36-47, 42, 50, 86, 96]), 
wherein the cover member (50) comprises: 
a hollow portion provided in a central portion thereof (i.e. as hollow part of 50 exposing AF actuator 50 and parts of top surfaces of 20, 100, as depicted in Fig. 1, e.g. paragraphs [19-20, 83-84]); and 
a first receiving portion at a lower surface thereof for receiving the auto-focusing unit (lower inside part of cover shield 50 providing space for AF actuator 40 on 20, as depicted in Fig. 1, e.g. paragraphs [19-20, 83-84]).  
But Kim does not specify that the first receiving portion is recessed from a lower surface of the cover member (50). 
However, Suzuki teaches in the same field of invention of a camera module including an actuator (see Figs. 5-10, Title, Abstract, module 40, paragraphs [09-14, 57-67]) and further teaches that the first receiving portion is recessed from a lower surface of the cover member (i.e. as the cover 28 has first receiving portion is recessed from a lower surface of 28 and accommodates actuator for automatic focusing 11 and it’s parts, thus enabling miniaturization by lowering the height of the camera module, see paragraphs  [09-14, 41, 57-67, 95], see e.g. Figs. 5-7). 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify and design the cover member first receiving portion of Kim according to teaching of Suzuki to include that the first receiving portion is recessed from the lower surface of the cover member in order to enable miniaturization and lowering of the height of the camera module, (see Suzuki, paragraphs [09-14, 28, 95]). 

Regarding claim 2, the Kim-Suzuki combination teaches the invention as set forth above, and Kim teaches (see Figs. 1-5) that the second recess communicating with the first recess (e.g. as corner recess communicates with smaller top recess on 20, as it is between circuit pattern 100 and terminal 42(43) also accommodates 41, paragraphs [38-39, 50-51 59, 93], as depicted in Figs. 1-3). 
Regarding claim 3, the Kim-Suzuki combination teaches the invention as set forth above, and Kim teaches (see Figs. 1-5) that the first receiving portion (lower inside part of 50 as modified with Suzuki) is disposed in an edge of the hollow portion in a shape corresponding to a shape of the auto-focusing unit (lower inside part of 50 as modified with Suzuki is at the edge of hollow part of 50 and shaped for accommodating AF 40 actuator Kim Fig. 1, following modification per Suzuki for shape of 28 for accommodating actuator 11, see Suzuki, paragraphs  [09-14, 41, 57-67, 95], see e.g. Figs. 5-7).  
Regarding claim 4, the Kim-Suzuki combination teaches the invention as set forth above, and Kim teaches (see Figs. 1-5) that an upper surface of the first receiving portion and an upper surface of the auto-focusing unit are spaced apart from each other (as upper surface of lower inside part of 50 as modified with recess by Suzuki, is spaced from upper surface of actuator 40, see Kim Fig. 1, and equivalent in Suzuki spacing of 28 and actuator 11 upper surface, paragraphs [ 41, 95], see e.g. Figs. 5-7).  
Regarding claim 5, the Kim-Suzuki combination teaches the invention as set forth above, and Kim teaches (see Figs. 1-5) that a distance between the upper surface of the first receiving portion and the upper surface of the auto-focusing unit (as upper surface of lower inside part of 50 as modified with recess by Suzuki, is at distance from upper surface of actuator 40, see Kim Fig. 1, and equivalent in Suzuki spacing of 28 and actuator 11 upper surface, paragraphs [ 41, 95], see e.g. Figs. 5-7). 
Thus the combination teaches the claimed invention except that the distance is 20 m to 50 m.  However, it would have been an obvious matter of choice to provide the separation distance between the upper surface of lower inside part of 50 as modified to upper surface of actuator in the above range in order to enable miniaturization and lowering of the height of the camera module, (see Suzuki, paragraphs [09-14, 28, 95]), since such a modification would have involved a mere change in the size of the component (A change of size is generally recognized  as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955), and In re  Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA (1976)See MPEP 2144.04), and since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955).
Regarding claim 6, the Kim-Suzuki combination teaches the invention as set forth above, and Kim teaches (see Figs. 1-5) comprising a second electrode pattern (i.e. as side parts of circuit pattern 100 connecting the top parts of 100 to PCB 10, depicted in Figs. 1-3, paragraphs [36-42, 49-51, 86-91]) disposed on at least one selected from an outer surface and an inner surface of the housing for connecting the first electrode pattern to the printed circuit board (i.e. as side parts of circuit pattern 100 is on either outer and inner surfaces of 20 and 45, and for connecting the top parts of 100 to PCB 10, as depicted in Figs. 1-3, paragraphs [36-42, 83]).  
Regarding claim 7, the Kim-Suzuki combination teaches the invention as set forth above, and Kim teaches (see Figs. 1-5)  that a side surface of the first receiving portion and a side surface of the auto-focusing unit are spaced apart from each other (as side surface of lower inside part of 50 as modified with recess by Suzuki, is spaced from side surface of actuator 40, see Kim Fig. 1, and following equivalent in Suzuki spacing of 28 and actuator 11 side surfaces, paragraphs [ 41, 95], see e.g. Figs. 5-7).  
Regarding claim 8, the Kim-Suzuki combination teaches the invention as set forth above, and Kim teaches (see Figs. 1-5) that the auto-focusing unit (actuator 40 for auto focusing, Figs. 1-3, paragraphs [07, 25, 36, 80-82]) comprises: a lens unit comprising a flexible film having a transparent fluid (i.e. as variable lens unit 40b,  as e.g. liquid lens, with  piezoelectric polymer, MEMS piezoelectric actuator, see e.g. paragraphs [58, 60, 80-82]); and an adjustment unit configured to change a shape of the lens unit or a curvature of the lens unit (i.e. as 40 b liquid lens actuator  MEMS piezoelectric actuator for change of shape  of variable lens 40b, see e.g. paragraphs [58, 60, 80-82]).  
Regarding claim 9, the Kim-Suzuki combination teaches the invention as set forth above, and Kim teaches (see Figs. 1-5) comprising a second electrode pattern (i.e. as side parts of circuit pattern 100, depicted in Figs. 1-3, paragraphs [36-42, 49-51, 86-91]) disposed in the housing and electrically connecting the first electrode pattern to the printed circuit board (i.e. as side parts of circuit pattern 100 in 20, 45 and are connecting the top parts of 100 to PCB 10, depicted in Figs. 1-3, paragraphs [36-42, 49-51, 86-91]).  
Regarding claim 10, the Kim-Suzuki combination teaches the invention as set forth above, and Kim teaches (see Figs. 1-5) that the first electrode pattern is disposed on the upper surface of the housing, and the second electrode pattern is disposed on a surface of the housing (i.e. as side parts of circuit pattern 100 is on surface of 20, 45 and top parts of 100 are on upper surface of 20, as depicted in Figs. 1-3, paragraphs [36-42, 49-51, 86-91]).  
Regarding claim 11, the Kim-Suzuki combination teaches the invention as set forth above, and Kim teaches (see Figs. 1-5) that the first electrode pattern comprises a first-first electrode pattern and a first-second electrode pattern spaced away from the first-first electrode pattern (as top parts of 100 are on upper surface of 20 have first-first and first second parts e.g. divided circles as e.g. top and bottom pattern or left-right patterns which are spaced apart, as depicted in Figs. 3, 1-2, paragraphs [36-42, 56, 85-91]), andJ:\KBK\LGI\ I58D1 \Amd-Resp\Election-PreAmd.doc/njs4Docket No. KBK.LGI.158D1 
Serial No. 16/549,499wherein the second electrode pattern comprises a second-first electrode pattern connecting to the first-first electrode pattern and a second-second electrode pattern connecting the first-second electrode pattern (i.e. as side parts of circuit pattern 100 on opposite side surface of 20, 45 that are connecting divided circles of top patterns 100 on upper surface of 20, as depicted in Figs. 1-3, paragraphs [36-42, 49-51,56, 85-91]).
Regarding claim 12, the Kim-Suzuki combination teaches the invention as set forth above, and Kim teaches (see Figs. 1-5) that the housing  (20, 45) is provided with a protrusion protruding downward from the lower portion of the housing, and wherein an end of the protrusion is coupled to an upper surface of the printed circuit board (i.e. as side protrusion protruding from lower part of 20 carrying side circuit 100 patterns and is coupled to upper surface of PCB 100, depicted in Figs. 1, 3-4, paragraphs [36-42, 49-51, 86-91]). 
Regarding claim 13, the Kim-Suzuki combination teaches the invention as set forth above, and Kim teaches (see Figs. 1-5) that a portion of the second electrode pattern is disposed on the protrusion of the housing (i.e. as side protrusion protruding from lower part of 20 has side circuit 100 patterns and is coupled to PCB 10, depicted in Figs. 1, 3-4, paragraphs [36-42, 49-51, 86-91]).
Regarding claim 14, the Kim-Suzuki combination teaches the invention as set forth above, and Kim teaches (see Figs. 1-5) that the pad unit is electrically connected to a power input terminal of the auto-focusing unit (i.e. as pad terminal(s)  42,43 are connected to power (+,-) terminal units 40a of AF actuator 40, see Fig. 3 , e.g. paragraphs [58-59, 65-70, 88]).  
Regarding claim 15, the Kim-Suzuki combination teaches the invention as set forth above, and Kim teaches (see Figs. 1-5) that the first recess has a quadrangular shape when viewed from a top side (e.g. as smaller recess on top 20 is quadrangular, as depicted in Figs. 1-2, e.g. paragraphs [39, 59, 86, 93]). 
Regarding claim 16, the Kim-Suzuki combination teaches the invention as set forth above, and Kim teaches (see Figs. 1-5) that the housing comprises a third recess disposed in a side of the first recess and communicating with the first recess (e.g. as smaller recess in top 20, as depicted in Figs. 1-2, e.g. paragraphs [39, 59, 86, 93] and provided in each side with recess between 20 and 30 partially filled with 41, and/or recess between 20 and cover 50, and that is/are communicating with the smaller recess in 20, as depicted in Figs. 1-2, e.g. paragraphs [39, 93]).

In regard to independent claim 20, Kim teaches a camera module (see Figs. 1-5, Abstract, paragraphs [03, 07-24, 35-40, 49-52, 57-60, 79, 82]) comprising:
a cover member (shield cover 50, paragraphs [19-20, 83-84]) comprising a hollow portion (i.e. as hollow part of 50 exposing AF actuator 50 and parts of top surfaces of 20, 100, as depicted in Fig. 1, e.g. paragraphs [19-20, 83-84]) and a receiving portion at a lower surface thereof and disposed adjacent to the hollow portion (lower inside part of cover shield 50 providing space for AF actuator 40 on 20 and next to hollow part of 50, as depicted in Fig. 1, e.g. paragraphs [19-20, 83-84]);
a housing disposed below the cover member (i.e. as upper part of holder 20 below 50 and with circuit pattern 100 formed on its’ upper surface, as depicted in Figs. 1-3, paragraphs [36-42, 83]) and comprising a first recess disposed in an upper surface thereof and opposite to the receiving portion of the cover (i.e. smaller recess formed by protrusion on 20 where actuator 40 for auto focusing is mounted, and opposite from lower inside part of 50 as depicted in Fig. 1, e.g. paragraphs [39, 93]) and a second recess formed at a corner of the first recess (i.e. as recess at corner of smaller top recess on 20, between circuit pattern 100 and terminal 42(43) also accommodating connection unit 41, paragraphs [38-39, 50-51 59], as depicted in Figs. 1-3); 

a first electrode pattern disposed on the housing (as  e.g. circuit pattern 100 formed on  upper surface of 20, as depicted in Figs. 1-3, paragraphs [36-42, 83]); 
a pad unit disposed on a bottom surface of the first recess and connecting to the first electrode pattern (i.e. as terminal pad 42, 43 on a bottom of smaller recess of 20, paragraphs [50-53, 66-70], Figs. 1-3) , wherein the pad unit communicates with the second recess for receiving a conductive adhesive through the second recess (i.e. terminal pad 42, 43 communicates with corner recess which receives connection unit 41 which is conductive adhesive, e.g. paragraphs [39, 50-53, 59, 66-70, 73-76, 86, 93], as depicted in Figs. 1-3); 
an auto-focusing unit (actuator 40 for auto focusing, Figs. 1-3, paragraphs [07, 25, 36, 80-82]) disposed in the first recess of the housing (i.e. in smaller recess in 20 with 40 AF is mounted, as depicted in Fig. 1, e.g. paragraphs [39, 93]) and electrically connected to the first electrode pattern (i.e. 40 is connected to 100 pattern on upper surface of 20, as depicted in Figs. 1-3, e.g. paragraphs [36-42]); 
a lens barrel disposed in the housing and below the auto-focusing unit (lens module with lens(es) 30, 31 received in upper part of 20 and below 40, as depicted in Figs. 1-3, e.g. paragraphs [36-39, 52-55]); 
a holder disposed below the housing (i.e. lower part of holder 20 and member 45, at lower portion of holder and below upper part holder, as depicted in Fig. 1, e.g. paragraphs [36-40, 83]) and coupled to the lens barrel (i.e. as 30, 31 is coupled to 20, 45 and it’s lower part, paragraphs [36-39, 52-55]); 
a printed circuit board (i.e. PCB 10,  as depicted in Figs. 1-2, 4, e.g. paragraphs [36-37, 42, 50, 86, 96]) disposed below the holder and connected to the housing (i.e. 10 disposed at lower part of 20 and 45, at lower portion of 20 and connected to 20, 45, as depicted in Fig. 1, e.g. paragraphs [36-47, 42, 50, 86, 96]);  and 
a second electrode pattern (i.e. as side parts of circuit pattern 100 connecting the top parts of 100 to PCB 10, depicted in Figs. 1-3, paragraphs [36-42, 49-51, 86-91]) disposed on a side of the housing  and connecting the first electrode pattern to the printed circuit board (i.e. as side parts of circuit pattern 100 is on side of 20 and 45, and for connecting the top parts of 100 to PCB 10, as depicted in Figs. 1-3, paragraphs [36-42, 83]).  
But Kim does not specify that the first receiving portion is recessed from a lower surface of the cover member (50). 
However, Suzuki teaches in the same field of invention of a camera module including an actuator (see Figs. 5-10, Title, Abstract, module 40, paragraphs [09-14, 57-67]) and further teaches that the first receiving portion is recessed from a lower surface of the cover member (i.e. as the cover 28 has first receiving portion is recessed from a lower surface of 28 and accommodates actuator for automatic focusing 11 and it’s parts, thus enabling miniaturization by lowering the height of the camera module, see paragraphs  [09-14, 41, 57-67, 95], see e.g. Figs. 5-7). 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify and design the cover member first receiving portion of Kim according to teaching of Suzuki to include that the first receiving portion is recessed from the lower surface of the cover member in order to enable miniaturization and lowering of the height of the camera module, (see Suzuki, paragraphs [09-14, 28, 95]). 

Regarding claim 21, the Kim-Suzuki combination teaches the invention as set forth above, and Kim teaches (see Figs. 1-5) that the auto-focusing unit (camera module and actuator 40) comprises: a filter coupled to the holder (i.e. as infrared cut-off member filter 22 coupled to . lower part of holder 20, 45,  as depicted in Fig. 1, paragraphs [78-79]); and an image sensor disposed on the printed circuit board and opposite to the filter (image sensor 11, as depicted in Fig. 1, on 10 opposite 22, see paragraphs [37-38, 51-52, 60-61, 78]).  
Regarding claim 22, the Kim-Suzuki combination teaches the invention as set forth above, and Kim teaches (see Figs. 1-5) that the auto-focusing unit (actuator 40 for auto focusing, Figs. 1-3, paragraphs [07, 25, 36, 80-82]) comprises: a lens unit formed (i.e. as variable lens unit 40b,  as e.g. liquid lens, with  piezoelectric polymer, MEMS piezoelectric actuator, see e.g. paragraphs [58, 60, 80-82]); and an adjustment unit configured to adjust at least one of a shape of the lens unit and a curvature of the lens unit, wherein the adjustment unit is made of a piezo material (i.e. as 40 b liquid lens with actuator as MEMS piezoelectric actuator for adjusting the shape of variable lens 40b, see e.g. paragraphs [58, 60, 80-82]).  
Regarding claim 23, the Kim-Suzuki combination teaches the invention as set forth above, and Kim teaches (see Figs. 1-5) that the filter is an infrared cutoff filter, an infrared absorption filter, or a blue filter (i.e. as infrared cut-off member filter 22 is an infrared cut-off filter, paragraphs [79-78]).


Response to Arguments

Applicant's arguments filed in the Remarks dated 04/06/2022 have been fully considered but they are not persuasive. 
Specifically, Applicant argues on page 6 of the Remarks that the cited prior art of Kim et al. (hereafter Kim) US 20140028905 A1 does not disclose the new combination of claimed features in claims 1 and 20, where (1) “first recess disposed in on an upper surface thereof and a second recess formed at a corner of the first recess” and where  “a pad unit disposed on a bottom surface of the first recess and connecting to the first electrode pattern, wherein the pad unit communicates with the second recess for receiving a conductive adhesive through the second recess”, because,  previously designated, second as wider recess in 20 is not formed in corner of fist as smaller recess in 20, and since pad unit does not communicate with the second recess for receiving a conductive adhesive through the second recess. The Examiner respectfully disagrees. With respect to issues (1) as noted in the rejection above, due to new combination of limitations, the assigned elements of Kim camera module disclose these limitations, as  Kim teaches a camera module (see Figs. 1-5, Abstract, paragraphs [03, 07-24, 35-40, 49-52, 57-60, 79, 82]) comprising: a cover member (shield cover 50, paragraphs [19-20, 83-84]);  a housing disposed below the cover member  (i.e. as upper part of holder 20 below 50 and with circuit pattern 100 formed on its’ upper surface, as depicted in Figs. 1-3, paragraphs [36-42, 83]) and comprising a first recess disposed in on an upper surface thereof (i.e. smaller recess formed by protrusion on upper surface of 20 where actuator 40 for auto focusing is mounted, as depicted in Fig. 1, e.g. paragraphs [39, 93]) and a second recess formed at a corner of the first recess (i.e. as recess at corner of smaller top recess on 20, between circuit pattern 100 and terminal 42(43) also accommodating connection unit 41, paragraphs [38-39, 50-51 59], as depicted in Figs. 1-3); 
a first electrode pattern disposed on the housing (as  e.g. circuit pattern 100 formed on  upper surface of 20, as depicted in Figs. 1-3, paragraphs [36-42, 83]); 
a pad unit disposed on a bottom surface of the first recess and connecting to the first electrode pattern (i.e. as terminal pad 42, 43 on a bottom for smaller recess of 20, paragraphs [50-53, 66-70], Figs. 1-3) , wherein the pad unit communicates with the second recess for receiving a conductive adhesive through the second recess (i.e. terminal pad 42, 43 communicates with corner recess which receives connection unit 41 which is conductive adhesive, e.g. paragraphs [39, 50-53, 59, 66-70, 73-76, 86, 93], as depicted in Figs. 1-3); 
an auto-focusing unit (actuator 40 for auto focusing, Figs. 1-3, paragraphs [07, 25, 36, 80-82]) disposed in the first recess of the housing (i.e. in smaller recess in 20 with 40 AF is mounted, as depicted in Fig. 1, e.g. paragraphs [39, 93]) and electrically connected to the first electrode pattern (i.e. 40 is connected to 100 pattern on upper surface of 20 via 41, 42, 43, as depicted in Figs. 1-3, e.g. paragraphs [36-42, 66-70]); 
a lens barrel disposed in the housing (lens module with lens(es) 30, 31 received in upper part of 20, as depicted in Figs. 1-3, e.g. paragraphs [36-39, 52-55]); 
a holder disposed below the housing (i.e. lower part of holder 20 and member 45, at lower portion of holder and below upper part holder, as depicted in Fig. 1, e.g. paragraphs [36-40, 83]) and coupled to the lens barrel (i.e. as 30, 31 is coupled to 20, 45 and it’s lower part, paragraphs [36-39, 52-55]); and 
a printed circuit board (i.e. PCB 10,  as depicted in Figs. 1-2, 4, e.g. paragraphs [36-37, 42, 50, 86, 96]) disposed below the holder and connected to the housing (i.e. 10 disposed at lower part of 20 and 45, at lower portion of 20 and connected to 20, 45, as depicted in Fig. 1, e.g. paragraphs [36-47, 42, 50, 86, 96]), 
wherein the cover member (50) comprises: 
a hollow portion provided in a central portion thereof (i.e. as hollow part of 50 exposing AF actuator 50 and parts of top surfaces of 20, 100, as depicted in Fig. 1, e.g. paragraphs [19-20, 83-84]); and 
a first receiving portion at a lower surface thereof for receiving the auto-focusing unit (lower inside part of cover shield 50 providing space for AF actuator 40 on 20, as depicted in Fig. 1, e.g. paragraphs [19-20, 83-84]).  
As noted,  Kim does not specify that the first receiving portion is recessed from a lower surface of the cover member (50). Thus Suzuki was relied upon as Suzuki teaches in the same field of invention of a camera module including an actuator (see Figs. 5-10, Title, Abstract, module 40, paragraphs [09-14, 57-67]) and further teaches that the first receiving portion is recessed from a lower surface of the cover member (i.e. as the cover 28 has first receiving portion is recessed from a lower surface of 28 and accommodates actuator for automatic focusing 11 and it’s parts, thus enabling miniaturization by lowering the height of the camera module, see paragraphs  [09-14, 41, 57-67, 95], see e.g. Figs. 5-7). 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify and design the cover member first receiving portion of Kim according to teaching of Suzuki to include that the first receiving portion is recessed from the lower surface of the cover member in order to enable miniaturization and lowering of the height of the camera module, (see Suzuki, paragraphs [09-14, 28, 95]). 
Specifically, Kim discloses the first recess disposed in on an upper surface thereof i.e. as smaller recess formed by protrusion on upper surface of 20 where actuator 40 for auto focusing is mounted, as depicted in Fig. 1, e.g. paragraphs [39, 93], and the second recess formed at a corner of the first recess, i.e. as recess at a corner of smaller top recess on 20, between circuit pattern 100 and terminal 42(43) also accommodating connection unit 41, paragraphs [38-39, 50-51 59], as best depicted in Figs. 1-3. Kim discloses the first electrode pattern disposed on the housing, as presented above  e.g. circuit pattern 100 formed on  upper surface of 20, as depicted in Figs. 1-3, paragraphs [36-42, 83]. Lastly Kim expressly discloses such pad unit disposed on a bottom surface of the first recess and connecting to the first electrode pattern, i.e. as terminal pad 42, 43 on a bottom surface of smaller recess of 20, paragraphs [50-53, 66-70], Figs. 1-3, where the pad unit communicates with the second recess for receiving a conductive adhesive through the second recess, i.e. because terminal pad 42, 43 communicates with corner recess which receives connection unit 41 which is conductive adhesive, e.g. paragraphs [39, 50-53, 59, 66-70, 73-76, 86, 93], as clearly depicted in Figs. 1-3. Kim therefore discloses the new limitations of the amended claims 1 and 20, noted under issue (1) above.   
No additional substantial arguments were presented after page 6 of the Remarks dated 04/06/2022. 


Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIN PICHLER whose telephone number is (571)272-4015.  The examiner can normally be reached on Monday-Friday 8:30am -5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas K Pham can be reached on (571)272-3689.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARIN PICHLER/            Primary Examiner, Art Unit 2872